Exhibit 99.1 ITEM 14. OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION. The estimated costs and expenses payable by us in connection with the issuance and distribution of $500,000,000 aggregate principal amount of 5.65% First Mortgage Bonds due 2018 and $300,000,000 aggregate principal amount of 6.35% First Mortgage Bonds due 2038 being registered pursuant to our Registration Statement on FormS-3ASR (Registration No.333-148662), as supplemented, other than underwriting discounts and commissions, are set forth as follows: Registration fee(1) $ 31,440 Legal fees and expenses 100,000 Accounting fees and expenses 115,000 Trustee fees 20,000 Rating agency fees 200,000 Indenture recording fees 30,000 Blue sky expenses 25,000 Printing and delivery of registration statement, prospectus, certificates, etc. 20,000 Miscellaneous expenses 33,560 Total $ 575,000 (1) The registrant has already paid $32,100 with respect to unsold securities previously registered under Registration Statement No.333-140661. Of this previously paid registration fee, $31,440 will be applied in lieu of the registration fee due in connection with the issuance of $800,000,000 aggregate principal amount of Additional Bonds under this registration statement pursuant to
